DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, only a single tie strip assembly is introduced in lines 2-3. However, in line 6, “the linear bodies” are recited. This is propagated through the rest of the body of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (US 6,240,602).
Regarding claim 1, Geiger discloses an apparatus comprising:
a tie-strip assembly (10) including a linear-body, said linear-body including a top- side, a bottom-side, and two ends (Fig. 1 as shown); and
at least two body-ratchets (structures associated with the two slots 20 as shown in Fig. 4) coupled to said top-side of said linear-body nearest a center of said linear-body, each of said at least two body-ratchets arranged to accept one of said two ends of said linear-body to provide a loop useful for maintaining one or more objects in a fixed position (Figs. 1-5 as shown).
Regarding claim 2, Geiger further discloses wherein said top-side of the linear body includes a plurality of parallel grooves (between serrations 40) useful for securing said linear-body into the body-ratchets from a first-direction.

Regarding claim 3, Geiger further discloses wherein the bottom-side of the linear body includes a plurality of parallel grooves (between serrations 40 wherein the claim 1 is not specific to which side is considered the top or bottom) useful for securing said linear-body into said body- ratchets from a second-direction.

Regarding claim 4, Geiger further discloses wherein each of said body-ratchets are non- reversible such that said linear-body cannot be removed from said body-ratchets (Fig. 5 as shown).

Regarding claim 5, Geiger further discloses wherein each of said body-ratchets include a release (46) such that the linear-body can be removed from the body-ratchets and the objects allowing the tie strip system to be reusable.

Regarding claim 6, Geiger further discloses wherein said tie strip system includes one tie-strip assembly (Fig. 1 as shown).

Regarding claim 12, Geiger further discloses wherein said linear body includes ends which include a substantially triangular shape, to allow said linear-body to be easily inserted into said body-ratchets (Fig. 1 as shown).
Regarding claim 13, Geiger further discloses wherein said one or more objects includes one or more electrical wires (the device as shown could be used to secure electrical wires).

Regarding claim 14, Geiger further discloses wherein said one or more objects includes at least one pipe (the device as shown could be used to secure pipes).

Regarding claim 15, Geiger further discloses wherein said one or more objects includes electrical conduit (the device as shown could be used to secure conduit).

Regarding claim 16, Geiger further discloses wherein said one or more objects includes at least one body part of a human individual (the device as shown could be used to secure a human body part).

Regarding claim 19, Geiger discloses a method comprising:
providing a tie-strip assembly (10) including a linear-body, the linear-body including a top- side, a bottom-side, and two ends (Fig. 1 as shown); and 
at least two body-ratchets (structures associated with the two slots 20 as shown in Fig. 4) coupled to the top-side of the linear-body nearest a center of said linear-body, each of the at least two body-ratchets arranged to accept one of said two ends of the linear-body to provide a loop useful for maintaining one or more objects in a fixed position (Figs. 1-5 as shown);
providing a first object; and
affixing said tie strip system to the first object to maintain the first object in a fixed position (Fig. 2 as shown).

Regarding claim 20, Geiger further discloses the steps of: providing a second object; affixing said tie strip system to said second object: and securing said second object in a fixed position (Figs. 2 and 5 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 1 above, and further in view of Abbruzzese et al. (US 5,967,316).
Regarding claim 7, Geiger discloses the invention except for wherein said tie strip system includes two or more tie-strip assemblies coupled in a parallel fashion.
Abbruzzese et al. teach an apparatus wherein two or more tie strips (12) are coupled in a parallel fashion (Fig. 1).
From this teaching of Abbruzzese et al. it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include plural strips in a parallel fashion for ease in packaging when distributing to customers or when providing to a packing tool.

Regarding claim 8, Abbruzzese et al. further teach wherein said two or more tie-strip assemblies are removable from one another such that a user may select the number of tie-strip assemblies for use (Column 4, lines 34-39 describe wherein notches are provided for ease of removal of the strips).
From this teaching of Abbruzzese et al. it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the ability to remove the strips when singular strips are needed at a time.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 1 above, and further in view of Scott et al. (US 9,266,654).
Regarding claim 9, Geiger discloses the invention except for wherein said tie-strip assembly is color-coded such that a user may easily identify the type object maintained in a fixed position.
Scott et al. teach wherein zip ties (712) can be color coded (Column 9, line 48).
From this teaching of Scott et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include colors to enhance usability allowing a user to easily identify or categorize secured objects.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 1 above, and further in view of Villanueva et al. (US 4,754,901).
Regarding claim 10, Geiger discloses the invention except for wherein said tie strip system is constructed from an opaque material such that said tie strip system is not easily noticeable during use.
Villanueva et al. teach wherein a device (86) is opaque (Column 7, lines 41-43).
From this teaching of Villanueva et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use opaque material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger as applied to claim 1 above.
Regarding claim 11, Geiger discloses the invention except for wherein said tie strip system is constructed from a non-electrically conductive material to provide improved safety and not provide electrical interference with said one or more objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-electrically conductive material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Arnold (US 6,047,448), Abbruzzese et al. and Scott et al.
Regarding claim 17, Geiger discloses an apparatus comprising:
a tie-strip assembly (10) including a linear-body, said linear-body including a top- side, a bottom-side, and two ends (Fig. 1 as shown): and
at least two body-ratchets (structures associated with the two slots 20 as shown in Fig. 4) coupled to the top-side of the linear-body nearest a center of the linear-body, each of said at least two body-ratchets arranged to accept one of the two ends of the linear-bodies to provide a loop useful for maintaining one or more objects in a fixed position (Figs. 1-5 as shown).
wherein the top-side of the linear body includes a plurality of parallel grooves (between serrations 40) useful for securing said linear-body into the body-ratchets from a first- direction;
wherein each of the body-ratchets include a release (46) such that the linear-body can be removed from the body-ratchets and the tie strip system is easily removable from the object and reusable;
wherein the linear body includes ends which include a substantially triangular shape (Fig. 1 as shown), to allow the linear-body to be easily inserted into the body-ratchets.
Geiger fails to disclose wherein the bottom side of the linear body includes a plurality of parallel-grooves useful for securing the linear-body into the body-ratchets from a second-direction.
Arnold teaches grooves (16, 17) on bottom and top surfaces.
From this teaching of Arnold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include grooves on opposed sides to provide for a reversible strap configuration allowing for greater flexibility in its use.
Geiger fails to disclose wherein the two or more tie-strip assemblies are removable from one another such that a user may select the number of tie-strip assemblies for use.
Abbruzzese et al. teaches wherein two or more tie-strip assemblies are removable from one another such that a user may select the number of tie-strip assemblies for use (Column 4, lines 34-39 describe wherein notches are provided for ease of removal of the strips).
From this teaching of Abbruzzese et al. it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the ability to remove the strips when singular strips are needed at a time.
Geiger fails to disclose wherein the tie-strip assembly is color-coded such that a user may easily identify the type object maintained in a fixed position.
Scott et al. teach wherein zip ties (712) can be color coded (Column 9, line 48).
From this teaching of Scott et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include colors to enhance usability allowing a user to easily identify or categorize secured objects.
Geiger fails to disclose wherein the tie strip system is constructed from a non-electrically conductive material to provide improved safety and not provide electrical interference with said one or more objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a non-electrically conductive material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Geiger, Arnold, Abbruzzese et al. and Scott et al. as applied to claim 17 above, and further in view of Christiansen (US 2007/0214702).
Regarding claim 18, Geiger further discloses a kit (Fig. 1) but fails to disclose a set of instructions.
Christiansen teaches a kit with instructions (Paragraph 7, lines 6-12).
From this teaching of Christiansen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions to teach a user proper usage of the device and prevent misuse.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.
Applicant’s arguments to the rejections under 35 USC § 102 appear to be more about the structural differences as described between the disclosures than the language of the instant claims and the prior art disclosure. Applicant notes that Geiger is “much more complicated” by remarking on the different body ratchet configurations and structural complexity of Geiger in relation to the instant invention. Applicant’s more distinct spacing of the slots and ratchet mechanisms is more narrow in scope than what is required in the claims. The claims only require two ratchet mechanisms. Geiger provides two ratchet mechanisms as shown above. The structural complexity that is identified in Geiger is not pertinent to allowability at this time. Instead, it appears that Geiger provides more structural detail to the ratchet and release mechanisms while the instant application appears to be silent as these configurations are known in the prior art. Presumably, the mechanisms operate in the same manner.
Regarding claims 7 and 8, Applicant first argues that Examiner’s rejection is based upon one of ordinary skill “could readily construct the inventive products” and have “the necessary skills to carry out the requisite steps”. This is not reflected in the rejection above. Examiner has provided rationale that not merely reliant on a construction of the invention. Applicant further argues that such a combination would be unusable by a tool of Abbruzzese. As no specific tool configuration is provided in Abbruzzese such a conclusion can not be made one way or another.
Regarding claims 9 and 11, Applicant’s arguments appear to be centered upon claim 1 and are moot in light of comments to claim 1 above.
Regarding claim 10, Applicant appears to argue that Villanueva is not relevant. However, its material opacity and presence within the art of securable strap systems gives it relevance.
Regarding claim 17, Applicant’s has focused on a dictionary definition of the term aperture while completely ignoring the structure clearly shown in the figures and again reproduced by Applicant. The structures (17) as shown in the figure 3 clearly do not pass entirely through the strap.  Examiner further notes that the definition provided for the term groove also does not preclude the grooves passing through to another surface.
Regarding claim 18, Applicant has noted that Christensen cannot be considered to overlap in scope with the art of the present invention. However, within the scope of kits, the mere inclusion of instructions is still considered to be obvious subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677